On Petition for a Rehearing.
Gavin, J.
Appellant asks that the court determine the sufficiency of his second paragraph of answer.
An essential averment in that answer was that appellant had paid either to McFann or Hall all that was due on the house. The special finding expressly declares this averment to be unfounded in fact. The answer being thus shown to be without support, we deemed it unnecessary to determine its sufficiency, and now see no reason to change our views upon that proposition.
Petition overruled.